Per Curiam,
The only specifications of error which merit consideration are those which refer to the form of the indictment. Had the defendant gone to trial without objection to the indictment, the defects were not such as would have warranted an arrest of the judgment. The judges who sat at the argument are equally divided in opinion as to whether the indictment ought to have been quashed upon the grounds set forth in the defendant’s motion, although a majority are of opinion that it might have been quashed for formal defects not challenged by the defendant’s motion. The judgment must, therefore, be affirmed by a divided court.
The judgment is affirmed and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not' been performed at the time the appeal in this case was made a supersedeas.
A similar opinion was delivered in the case of Commonwealth v. Smith, Appeal No. 174, April Term, 1923.